Citation Nr: 1225066	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-44 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at a May 2012 hearing before the undersigned, which was held at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim of entitlement to a rating in excess of 30 percent for generalized anxiety disorder and the issue of entitlement to TDIU must be remanded for further development.

The Board finds that a new VA examination is warranted to assess the current level of severity of the Veteran's service-connected generalized anxiety disorder.  In this regard, the Veteran was last examined by VA in June 2007 and the examination report is now over five years old.  Since this examination, the Social Security Administration (SSA) rendered an April 2008 decision finding him to be disabled.  In this decision, SSA found that the Veteran's psychiatric symptoms played a significant role in his disability (i.e. his inability to work).  The Veteran also stated at the Board hearing that the June 2007 examination report did not adequately capture his disability picture, and suggested that his symptoms had worsened since he was last examined by VA.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011).  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, on remand, a new VA psychiatric examination should be performed to assess the current level of severity of the Veteran's symptoms of anxiety disorder and resulting functional impairment.  The examiner should particularly discuss its impact on occupational functioning.  

As noted above, SSA found the Veteran to be disabled, in part due to depression, in an April 2008 decision.  Although the decision itself is of record as it was submitted by the Veteran with his notice of disagreement, the medical records associated with that decision have not been obtained.  Where VA has notice that the Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because an earlier SSA decision dated in September 2005 and associated records are already in the claims file, the agency of original jurisdiction (AOJ) should try to obtain only the records associated with the April 2008 decision, if possible. 

The Veteran's outstanding VA treatment records dating from February 2009 should also be associated with the file. 

The Board finds that resolution of the issue of entitlement to TDIU is dependent on the outcome of the evaluation of the Veteran's anxiety disorder.  Therefore, the Board will defer consideration of entitlement to TDIU at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records dating from February 2009 should be associated with the file.

2. The Veteran's SSA records associated with the April 2008 SSA decision should be obtained and added to the file.  Because an earlier SSA decision dated in September 2005 and associated records are already in the claims file, the AOJ should try to obtain only the records associated with the April 2008 decision, if possible. 

3. The Veteran should be scheduled for a VA psychiatric examination to assess the current level of severity of his service-connected anxiety disorder.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's anxiety symptoms and any resulting functional impairment.  

In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's service-connected anxiety disorder.  The examiner should also provide an opinion addressing the effect of the Veteran's anxiety on his occupational and social functioning.  In particular, the examiner should state whether the Veteran's service-connected psychiatric disability prevents him from working (i.e. engaging in substantially gainful activity) and must provide a complete rationale. 

Further, the examiner should indicate which of the following disability pictures most accurately describes the Veteran's service-connected psychiatric symptoms and resulting functional impairment: 
a. An occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).
b. Reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
c. Deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)
d. Total occupational and social impairment. 

The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the increased rating claim for anxiety disorder and the issue of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


